Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2020 & December 07, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duckert et al (US 2017/0270258).

As per claim 1 Duckert et al depicts in figure 1 and discloses: A method for cleaning a touchscreen display 24 that is part of a medical device 20a, the method comprising: entering a cleaning mode in response to a user input { [0022] Each medical device 20a, 20b in the system 1 for managing cleaning may be equipped with a cleaning mode module 12a, 12b executable on a processor 22a, 22b of the medical device 20a, 20b to receive input from a user to engage a cleaning mode and to initiate and manage a cleaning event, including recording cleaning event information 40. }; receiving cleaning touch inputs { via cleaning cloth 51} through the touchscreen display 24 while in the cleaning mode; and touchscreen display 24 that has been contacted with the cleaning touch inputs { via cleaning cloth 51} in real-time while in the cleaning mode to illustrate the area of the touchscreen display 24 that has been cleaned { [0032] The touchscreen 24 may be used to display cleaning requirements, such as instructions for cleaning and/or to guide the user regarding cleaning of the medical device 20a, 20b, including cleaning the touchscreen 24 or other touch input device. The touchscreen 24 may further be used to provide a visual indicator 36 indicating portions of the touchscreen that have been cleaned. FIG. 3 depicts one embodiment of a touchscreen 24 being cleaned by a user with cleaning cloth 51.}.

As per claim 2 Duckert et al depicts in figures 1 & 3 and discloses: The method of claim 1, wherein said graphically representing the area of the touchscreen display 24 that has been contacted while in the cleaning mode comprises colorizing the area that has been contacted while in the cleaning mode on the touchscreen display 24. { [0032] The touchscreen displays a first color 37 on portions of the touchscreen 24 that have not yet been cleaned and displays a second color 38 on portions of the touchscreen that have been cleaned. For example, upon initiating a cleaning event and/or disabling the control input function of one or more touch inputs 24-26, the cleaning mode module 12a may control the touchscreen 24 to display a first color, such as a single, solid color across the entire visual and/or touch-sensitive portion of the touchscreen 24. }

As per claim 3 Duckert et al depicts in figures 1 & 3 and discloses: The method of claim 2, further comprising automatically displaying a cleaning mode image on the touchscreen display 24 in response to receiving the user input to enter the cleaning mode, wherein the cleaning mode image is substantially a uniform first color 38, and wherein said colorizing the area comprises displaying the area that has been contacted while in the cleaning mode with a second color that is different than the first color 38. { [0032] For example, the entire visual display of the touchscreen 24 may display white or a bright color, which may help to illuminate dirt and oil on the touchscreen 24 so that it can be better cleaned by the user. In other embodiments, the first color may be a color other than white and may be a dark color. The cleaning mode module 12a may then process touch information 34 from the touchscreen 24 as the touchscreen 24 is cleaned, sensing what portions of the touchscreen have been touched and turning the portion of the touchscreen that has been touched a second color 38 that is different than the first color 37. Preferably, the second color 38 sufficiently contrasts with the first color 37 so that the user can easily see any portion of the touchscreen 24 that has not been touched with the cleaning cloth 51. }

As per claim 4 Duckert et al depicts in figures 1 & 3 and discloses: The method of claim 3, wherein the second color 37 is a lighter hue than the first color 38. { [0032] For example, in an embodiment where the first color 37 is a light color, the second color 38 may be a dark color. }

As per claim 5 Duckert et al depicts in figures 1 & 3 and discloses: The method of claim 4, wherein the first color 38 is black. { [0032] For example, in an embodiment where the first color 37 is a light color, the second color 38 may be a dark color. Note: black is a dark color, the darkest color.}

As per claim 6 Duckert et al depicts in figures 1 & 3 and discloses: The method of claim 1, wherein said graphically representing the area of the touchscreen display 24 that has been contacted while in the cleaning mode comprises adjusting a greyscale value of the area of the touchscreen display 24 that has been contacted while in the cleaning mode. { [0032] In a similar embodiment, the touchscreen 24 may be frozen upon disabling the control input function of the one or more touch inputs, and the touchscreen 4 may display the second color 28 on the portions of the touchscreen 24 that have been touched. }

As per claim 7 Duckert et al depicts in figures 1 & 3 and discloses: The method of claim 2, further comprising automatically displaying a cleaning mode image on the touchscreen display 24 in response to receiving the user input to enter the cleaning mode, wherein the cleaning mode image is substantially a uniform first greyscale value, and wherein said graphically representing the area comprises displaying the area that has been contacted while in the cleaning mode with a second greyscale value that is different than the first greyscale value. { [0032] The touchscreen displays a first color 37 on portions of the touchscreen 24 that have not yet been cleaned and displays a second color 38 on portions of the touchscreen that have been cleaned. For example, upon initiating a cleaning event and/or disabling the control input function of one or more touch inputs 24-26, the cleaning mode module 12a may control the touchscreen 24 to display a first color, such as a single, solid color across the entire visual and/or touch-sensitive portion of the touchscreen 24. }

As per claim 8 Duckert et al depicts in figures 1 & 3 and discloses: The method of claim 7, wherein the first greyscale value 38 is darker than the second greyscale value 37. { [0032] For example, in an embodiment where the first color 37 is a light color, the second color 38 may be a dark color. }

As per claim 9 Duckert et al depicts in figures 1 & 3 and discloses: The method of claim 8, wherein the first greyscale value 38 is black and the second greyscale value 37 is white. { [0032] For example, the entire visual display of the touchscreen 24 may display white or a bright color, which may help to illuminate dirt and oil on the touchscreen 24 so that it can be better cleaned by the user.. . . For example, in an embodiment where the first color 37 is a light color, the second color 38 may be a dark color. Note: black is a dark color, the darkest color.}

As per claim 10 Duckert et al depicts in figure 5 and discloses: The method of claim 3, wherein the cleaning mode image includes an instruction for exiting the cleaning mode on the touchscreen display 24. { [0032] In still other embodiments, other visual indication methods may be used to indicate whether or not the touchscreen 24 has been sufficiently cleaned, such as by simply displaying a positive or negative indicator on the touchscreen, such as “clean” or “not clean.”  . . . [0035] Alternatively or additionally, cleaning instructions, cleaning requirements, or other cleaning-related information may be displayed on the touchscreen. }

As per claim 11 Duckert et al discloses: The method of claim 1, further comprising detecting that all of the touchscreen display 24 has been contacted with cleaning touch inputs { via cleaning cloth 51} while in the cleaning mode and displaying an indicator that cleaning has been completed. { { [0032] In still other embodiments, other visual indication methods may be used to indicate whether or not the touchscreen 24 has been sufficiently cleaned, such as by simply displaying a positive or negative indicator on the touchscreen, such as “clean” or “not clean.”  }

As per claim 13 Duckert et al depicts in figure 1 and discloses: A medical device 20a comprising: a touchscreen display 24; a memory { [0030] Examples of storage media include random access memory, read only memory, magnetic discs, optical discs, flash memory, virtual memory, and non-virtual memory, magnetic sets, magnetic tape, magnetic disc storage or other magnetic storage devices, or any other medium which can be used to store the desired information and that may be accessed by an instruction execution system, as well as any combination or variation thereof, or any other type of storage medium.}; and a processor 22a; wherein the processor 22a is configured to control the touchscreen display 24 to enter a cleaning mode in response to a user input { [0022] Each medical device 20a, 20b in the system 1 for managing cleaning may be equipped with a cleaning mode module 12a, 12b executable on a processor 22a, 22b of the medical device 20a, 20b to receive input from a user to engage a cleaning mode and to initiate and manage a cleaning event, including recording cleaning event information 40. }; and wherein the processor 22a is configured to graphically represent an area of the touchscreen display 24 that has been contacted with cleaning touch inputs { via cleaning cloth 51} in real-time while in the cleaning mode to illustrate the area of the touchscreen display 24 that has been cleaned. { [0032] The touchscreen 24 may be used to display cleaning requirements, such as instructions for cleaning and/or to guide the user regarding cleaning of the medical device 20a, 20b, including cleaning the touchscreen 24 or other touch input device. The touchscreen 24 may further be used to provide a visual indicator 36 indicating portions of the touchscreen that have been cleaned. FIG. 3 depicts one embodiment of a touchscreen 24 being cleaned by a user with cleaning cloth 51.}.

As per claim 14 Duckert et al depicts in figures 1 & 3 and discloses: The medical device 20a of claim 13, wherein the processor 22a is configured to graphically represent the area of the touchscreen display 24 that has been contacted while in the cleaning mode by colorizing the area of the touchscreen display 24. { [0032] The touchscreen displays a first color 37 on portions of the touchscreen 24 that have not yet been cleaned and displays a second color 38 on portions of the touchscreen that have been cleaned. For example, upon initiating a cleaning event and/or disabling the control input function of one or more touch inputs 24-26, the cleaning mode module 12a may control the touchscreen 24 to display a first color, such as a single, solid color across the entire visual and/or touch-sensitive portion of the touchscreen 24. }

As per claim 15 Duckert et al depicts in figures 1 & 3  and discloses: The medical device 20a of claim 14, wherein the processor 22a is configured to display a cleaning mode image on the touchscreen display 24 in response to receiving the user input to enter the cleaning mode, wherein the cleaning mode image first color 38, and wherein said colorizing the area comprises displaying the area that has been contacted while in the cleaning mode with a second color 37 that is different than the first color 38. { [0032] The touchscreen displays a first color 37 on portions of the touchscreen 24 that have not yet been cleaned and displays a second color 38 on portions of the touchscreen that have been cleaned. For example, upon initiating a cleaning event and/or disabling the control input function of one or more touch inputs 24-26, the cleaning mode module 12a may control the touchscreen 24 to display a first color, such as a single, solid color across the entire visual and/or touch-sensitive portion of the touchscreen 24. }

As per claim 16 Duckert et al discloses: The medical device 20a of claim 15, wherein the second color 37 is a lighter hue than the first color 38. { [0032] For example, in an embodiment where the first color 37 is a light color, the second color 38 may be a dark color. }

As per claim 17 Duckert et al discloses: The medical device 20a of claim 13, wherein the processor 22a is configured to graphically represent the area of the touchscreen display 24 that has been contacted while in the cleaning mode by adjusting a greyscale value of the area of the touchscreen. { [0032] In a similar embodiment, the touchscreen 24 may be frozen upon disabling the control input function of the one or more touch inputs, and the touchscreen 4 may display the second color 28 on the portions of the touchscreen 24 that have been touched. }

As per claim 18 Duckert et al discloses: The medical device 20a of claim 17, wherein the processor 22a is configured to display a cleaning mode image on the touchscreen display 24 in response to receiving the user input to enter the cleaning mode, wherein the cleaning mode image is substantially a first greyscale value, and wherein said adjusting the greyscale value comprises displaying the area that has [0032] The touchscreen displays a first color 37 on portions of the touchscreen 24 that have not yet been cleaned and displays a second color 38 on portions of the touchscreen that have been cleaned. For example, upon initiating a cleaning event and/or disabling the control input function of one or more touch inputs 24-26, the cleaning mode module 12a may control the touchscreen 24 to display a first color, such as a single, solid color across the entire visual and/or touch-sensitive portion of the touchscreen 24. }

As per claim 19 Duckert et al discloses: The medical device 20a of claim 18, wherein the first value is darker than the second value. { [0032] For example, in an embodiment where the first color 37 is a light color, the second color 38 may be a dark color. }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duckert et al (US 2017/0270258) in view of Chiang et al (US 20190336101).

As per claim 12 Duckert et al discloses: The method of claim 1, wherein the medical device 20a is an regarding claim 12 Duckert et al is silent as to: the medical device 20a being an ultrasound imaging system.  With respect to claim 12 Chiang et al discloses: a medical device being an ultrasound imaging system with a touchscreen display 2102. { [0222] FIG. 21 illustrates a preferred cart system for a modular ultrasound imaging system in accordance with the invention. }

As per claim 20 Duckert et al is silent as to: The medical device 20a of claim 13, further comprising: an ultrasound probe; a transmitter; a transmit beamformer; a receiver; and a receive beamformer. With respect to claim 20 Chiang et al depicts in figures 10C & 21 and  discloses: an ultrasound probe; a transmitter; a transmit beamformer; a receiver; and a receive beamformer. See [0164],  [0172] & [0173] of Chiang et al. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method for cleaning a touchscreen display of Duckert et al in the ultrasound imaging system including an ultrasound probe; a transmitter; a transmit beamformer; a receiver; and a receive beamformer as taught by Chiang et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to a method for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



DDD